NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted July 20, 2018 
                                 Decided July 23, 2018 
                                             
                                         Before 
 
                             FRANK H. EASTERBROOK, Circuit Judge 
                      
                             DAVID F. HAMILTON, Circuit Judge 
                      
                             AMY J. ST. EVE, Circuit Judge 
 
No. 17‐3560 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois. 
                                                  
      v.                                         No. 3:17‐cr‐30109‐DRH‐1 
                                                  
KENNETH TAYLOR,                                  David R. Herndon, 
      Defendant‐Appellant.                       Judge. 


                                       O R D E R 

       After the police seized an assault rifle from Kenneth Taylor’s car and a bullet 
from his home, Taylor pleaded guilty to being a felon in possession of a firearm and 
ammunition (two distinct crimes). See 18 U.S.C. § 922(g)(1). The district judge sentenced 
him to two concurrent terms of 78 months in prison (the upper end of the Guidelines 
range) and three years of supervised release and fined him $500. Taylor filed a notice of 
appeal, but his appointed attorney asserts that the appeal is frivolous and seeks to 
withdraw. See Anders v. California, 386 U.S. 738 (1967). Taylor filed a response opposing 
counsel’s motion. See CIR. R. 51(b). Counsel’s submission explains the nature of the case 
and thoroughly addresses potential issues that an appeal of this kind might be expected 
No. 17‐3560                                                                           Page 2 
 
to involve, so we limit our review to the subjects that he and Taylor discuss. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014). 

       Counsel tells us that “[Taylor] does not wish to withdraw his guilty plea” and 
declines to discuss any potential error related to the plea. But counsel was required to 
advise his client about the risks and benefits of challenging the plea, see United States v. 
Konczak, 683 F.3d 348, 349 (7th Cir. 2012), and he does not say if he did. Still, we may 
evaluate the Anders submission if we believe that challenging the plea would be 
frivolous. See id. Here, the district judge adhered to Rule 11 of the Federal Rules of 
Criminal Procedure when accepting the plea. The judge confirmed, for example, that 
Taylor understood the nature of the charge, the possible penalties, the role of the 
Sentencing Guidelines, and the rights that he would have at trial. FED. R. CRIM. P. 11(b). 
The judge also determined that Taylor’s plea was voluntary and supported by an 
adequate factual basis. See id. A challenge to the plea would be unsuccessful. 

        Counsel then considers whether the district court applied the correct base offense 
level and enhancements when calculating the Guidelines range. Because he did not 
object to the calculation offered in the presentence investigation report (which the 
district court adopted), we would review it for plain error. United States v. Brown, 
823 F.3d 392, 394 (7th Cir. 2016). But a plain‐error challenge here would be pointless. 
Because Taylor stipulated that the assault rifle underlying his § 922(g) conviction 
qualified as a semiautomatic firearm with the capacity to hold 30 rounds of 
ammunition, the judge appropriately set his base offense level at 20. See U.S.S.G. 
§§ 2K2.1(a)(4) & cmt. 2. In addition, the judge then rightly applied a two‐level increase 
for obstruction of justice because Taylor offered to pay someone to remove the firearm 
from his car before the police found it, and an attempt to obstruct justice triggers the 
application of that adjustment. See U.S.S.G. § 3C1.1, cmt. 4(D); United States v. Ranjel, 
872 F.3d 815, 820 (7th Cir. 2017). 

       Taylor maintains that the judge improperly double‐counted his prior sentences 
when he assigned him three criminal history points for unlawful possession of a stolen 
vehicle and another three points for theft over $300. Indeed, because Taylor was 
sentenced for both of these prior offenses at the same time, they should have been 
treated as a single sentence. See U.S.S.G. § 4A1.2(a)(2)(B). But even if the judge plainly 
erred in assigning six points instead of three, Taylor’s criminal history score would have 
added up to 23—well above the 13 points required for category VI, the highest criminal 
offense category, see U.S.S.G. ch. 5 pt. A. It would be frivolous to argue that the error 
affected his Guidelines range.   
No. 17‐3560                                                                          Page 3 
 
        Counsel also correctly decides not to challenge the sentence as substantively 
unreasonable. Taylor’s 78‐month sentence is within the Guidelines range (63 to 
78 months’ imprisonment, see U.S.S.G. ch. 5 pt. A), and so we may presume it to be 
reasonable.” See United States v. Sunmola, 887 F.3d 830, 841 (7th Cir. 2018). The judge 
explained the sentence with reference to the factors set forth in 18 U.S.C. § 3553(a). He 
noted the seriousness of the crime (Taylor’s conduct was “certainly a serious offense,”) 
and his history and characteristics (Taylor “just hasn’t stopped” committing crimes; he 
is “a dangerous person” who “has no respect for authority, no willingness to follow the 
law, [and] no willingness to let others live peaceably around him”). Despite “ample 
reason” to impose an above‐Guidelines sentence, the judge declined to do so because 
Taylor quickly accepted responsibility and has an antisocial personality disorder. 
Taylor adds in his Rule 51(b) response that he should have received a mental‐health 
evaluation before sentencing. But neither Taylor nor defense counsel asked the district 
court for one, and Taylor does not explain how an evaluation would have resulted in a 
lower sentence, given that the court already considered his mental health a mitigating 
factor.   

       Last, counsel considers challenging the $500 fine on the basis that Taylor already 
owed $50,000 in restitution from a previous criminal case and lacked the resources to 
make an immediate payment. But the statutory factors, see 18 U.S.C. § 3572, were 
addressed in the presentence report, and Taylor raised no objection to the report’s 
conclusion that he could make limited payments toward a fine through the Inmate 
Financial Responsibility Program and contribute up to $25 per month with expected 
earnings from work while on supervised release. And the Guidelines recommended a 
markedly greater fine in the range of $10,000 to $100,000. See U.S.S.G. § 5E1.2(c)(3); 
United States v. McLaughlin, 760 F.3d 699, 706 (7th Cir. 2014); United States v. Washington, 
739 F.3d 1080, 1082 (7th Cir. 2014). Thus any challenge based on the imposition of the 
fine would be unavailing.   

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.